DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 has been considered and placed of record in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail description of figure 1 (the details in the figure is hard to read) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "a human-machine interface module: inputting the frequency, geographical coordinates, time range, communication availability of a transmitter and a receiver, the modulation mode of the transmitter and the receiver, the output power of the transmitter, the antenna height of the transmitter, the antenna type of the transmitter, the antenna height of the receiver, the antenna type and channel multipath parameters of the receiver, and controlling the start and end of simulation process;" (underlined emphases) in lines 3-7.   The underlined phrases in the above cited limitation were not mentioned previously, therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a geographic information processor: calculating the communication signal transmission path
Claim 1 recites the limitation "a ground wave characteristics calculation module: calculating the attenuation and time delay under the mixed path and controlling the variable power attenuator and time delay module to adjust the transmitted signal according to the information composition of ground characteristics of various ground wave transmission paths;" in lines 11-14 (underlined emphases added).  The underlined phrases in the above cited limitation were not mentioned previously, therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a ground wave multipath fading simulation module: carrying the multipath fading simulation of the signal output by the delay module to generate the ground wave transmission signal through the channel multipath parameters read by the human-machine interface module" in lines 15-17.  The underlined phrases in the above cited limitation were not mentioned previously, therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a sky wave characteristics calculation module: calculating the attenuation and time delay of the ionospheric reflection path and controlling the variable power attenuator and time delay module to adjust the transmitted signal according to the information composition of various sky wave transmission paths;" in lines 18-21 (emphases added).  The underlined phrases in the above cited limitation were not mentioned previously (or mentioned to describe the ground wave characteristics module), therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " a sky wave multipath fading simulation module: carrying the multipath fading simulation of the signal output by the delay module to generate the sky wave transmission signal through the channel multipath parameters read by the human-machine interface module;" (emphases added) in lines 23-24.  The underlined phrases in the ” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "a digital map: storing global or regional geographic feature information for providing ground feature information to geographic information processors;" (emphasis added) in lines 25-26. It is not clear whether the phrase “geographic information processor” mentioned in line 8 of this claim is part of the “geographic information processors” mentioned in this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a time generator: controlling the time of the whole simulation system, the time generator reads the time range from the human-machine interface module, when the simulation is started, the time generator outputs the starting time to the geographic information processor, the ground wave signal simulation processing module, the sky wave signal simulation processing module and the ambient noise generation module, and continuously updating the time until the end;" (emphases added) in lines 28-32.  The underlined phrases in the above cited limitation were not mentioned previously (or mentioned in different context or within a different module), therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "  The geographic information-based simulation test system for medium-high frequency communication channels according to claim 1, wherein for the sky wave transmission path, the geographic information processor reads the digital map, extracts the sky wave transmission path information, and outputs it to the sky wave signal simulation processing module
Claim 4 recites the limitation " wherein the variable power attenuator in the ground wave signal simulation processing module and the sky wave signal simulation processing module is connected with the medium-high frequency transmitter through the power attenuator, the high-power radio signal output by the medium-high frequency transmitter is attenuated to the small-power radio signal, and then the attenuation of the simulation transmission signal is controlled through the variable power attenuator after the attenuation of the power attenuator is deducted." (emphases added) in lines 2-6.  The underlined phrases in the above cited limitation were not mentioned previously, therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " wherein the simulation signal synthesizer includes a first synthesizer and a second synthesizer, the first synthesizer performs signal vector synthesis of the simulation ground wave transmission signal and the simulation sky wave transmission signal outputted by the multipath fading, and the second synthesizer perform simulation synthesis of the signal outputted by the first synthesizer and the environment noise signal outputted by the environment noise generating module and then sends them to the medium-high frequency receiver" (emphases added), in lines 3-7.  The underlined phrases in the above cited limitation were not mentioned previously, therefore having the term “the” in front of the underlined phrases makes the claim to have insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "wherein the human-machine interface module also inputs simulation speed parameters, which represent the ratio of simulation system time and simulation time, the time generator continuously updates the time according to the simulation speed until the end time
Claim 7 recites the limitation "wherein the ambient noise generation module calculates the median external noise factor according to the receiver antenna type, position coordinates, and time range parameters." (emphasis added) in lines 2.  The underlined phrase in the above cited limitation was not mentioned previously, therefore having the term “the” in front of the underlined phrase makes the claim to have insufficient antecedent basis for this limitation in the claim.
Dependent claim 3 is also rejected under 35 USC 112 (b), since it depends on the rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0093187 teaches human machine interfacing having ground and air control capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632